BLD-024                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2749
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 DANIEL GATSON
                   a/k/a Tokyo Gatson, a/k/a Craig, a/k/a Big Country,
                                                 Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                     (D.C. Criminal Action No. 2-13-cr-00705-001)
                      District Judge: Honorable William J. Martini
                      ____________________________________

               Submitted on the Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 4, 2021
          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                            (Opinion filed: December 1, 2021)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Daniel Gatson appeals from the District Court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government has

filed a motion for summary affirmance. For the reasons that follow, we will summarily

affirm the District Court’s order.

       In 2015, Gatson was convicted of numerous counts of transporting stolen property

across state lines. The property, valued at $3.6 million, had been stolen from multiple

residences. The District Court imposed a sentence of 300 months’ imprisonment. In

April 2021, after refusing to be vaccinated, Gatson filed a motion for compassionate

release, arguing, inter alia, that his severe obesity and hypertension made him vulnerable

to serious health issues if infected with COVID-19. The District Court denied the

motion, concluding that Gatson’s medical issues did not constitute extraordinary and

compelling reasons. The District Court also determined that consideration of the factors

set forth in 18 U.S.C. § 3553(a) did not support the reduction of Gatson’s sentence.

Gatson filed a timely notice of appeal, and the Government filed its motion for summary

affirmance. Gatson opposes the Government’s motion.

We have jurisdiction under 28 U.S.C. § 1291. Pursuant to 18 U.S.C. § 3582(c)(1)(A), a

District Court may reduce a sentence if extraordinary and compelling reasons warrant

such a reduction. Before granting compassionate release, however, a district court must

consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are

applicable.” Id. § 3582(c)(1)(A). We review the District Court’s order denying the

motion for compassionate release for an abuse of discretion and will not disturb that
                                              2
decision unless the District Court committed a clear error of judgment after weighing the

relevant factors. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). We

may summarily affirm a district court’s decision “on any basis supported by the record” if

the appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246,

247 (3d Cir. 2011) (per curiam).

Here, we need not address whether Gatson has shown that extraordinary and compelling

reasons support a sentence reduction,1 because the District Court also based its denial of

the motion on its consideration of the § 3553(a) factors. Referring to its comments at

sentencing, the District Court noted the need for both the protection of the public and

deterrence of Gatson. See 18 U.S.C. § 3553(a)(2)(B) & (C) (including protection of the

public and deterrence as sentencing factors). 2 This was not unreasonable, given the

number of burglaries underlying Gatson’s convictions as well as his having served less

than one-third of his sentence at the time he requested compassionate release.




1
  See United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021) (“. . . for the vast
majority of prisoners, the availability of a vaccine makes it impossible to conclude that
the risk of COVID-19 is an ‘extraordinary and compelling’ reason for immediate
release.”); see also Garrett v. Murphy, No. 20-2719, --- F.4th ---, 2021 WL 5026787, at
*10 (3d Cir. Oct. 29, 2021) (taking judicial notice that COVID-19 vaccines are widely
available and rejecting claim that prisoner was under imminent danger of physical injury
from COVID).
2
  At sentencing, the District Court noted Gatson’s criminal history as the reason a lengthy
sentence was needed to protect the public. In explaining its decision to vary upwards
from the Guidelines in sentencing Gatson, the District Court also opined that a Guideline
sentence would not deter Gatson, whom it described as showing no remorse.
                                             3
Summary action is appropriate if there is no substantial question presented in the appeal.

See Third Circuit LAR 27.4. As the District Court clearly did not abuse its discretion in

denying Gatson’s motion for a sentence reduction based on its weighing of the § 3353

factors, the appeal does not present a substantial question. Accordingly, we grant the

Government’s motion for summary action and will summarily affirm the District Court’s

judgment. See Third Circuit I.O.P. 10.6. The Government’s motion to file its appendix

under seal is granted.




                                             4